Case 9:19-cv-81160-RS Document 76 Entered on FLSD Docket 01/21/2020 Page 1 of 7



                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.: 9:19-cv-81160-RS

  APPLE, INC.,

          Plaintiff,

  v.

  CORELLIUM, LLC,

          Defendant.

  __________________________________/

       DEFENDANT CORELLIUM, LLC’S, RESPONSE TO PLAINTIFF’S MOTION TO
        COMPEL TO PROVIDE COMPLETE RESPONSES TO INTERROGATORIES

         Defendant, Corellium, LLC (“Corellium”) pursuant to Local Rules 7.1 and 26.1 and by and
 through the undersigned counsel, files this Response to Plaintiff’s Motion to Compel Complete
 Responses to Interrogatories [D.E. 70] (“Motion”), and, in support thereof, states as follows:




                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 76 Entered on FLSD Docket 01/21/2020 Page 2 of 7



    I.        Procedural Background
          On November 18, 2019, Corellium served its Answers to Plaintiff, Apple Inc.’s
 (“Plaintiff”), First Set of Interrogatories, which consisted of 33 pages of single-spaced answers to
 Apple’s 18 interrogatories. See Exhibit B to Plaintiff’s Motion. After multiple meet and confer
 efforts, on January 16, 2020, Corellium served its Amended Answers to Plaintiff’s First Set of
 Interrogatories, this time, consisting of 43 pages of single-spaced answers to Apple’s 18
 interrogatories. See, Exhibit 1, filed under seal given material designated as Confidential or
 Attorney’s Eyes Only. Nevertheless, three days prior, Apple filed its Motion on January 13, 2020,
 despite an agreement that Amendment would be made by January 17, 2020. Apple disputes this.
 Corellium, in serving its Amended Answers, maintains its position regarding the substantive
 objections raised in the initial responses to discovery.
    II.       Substantive Background
          Corellium is a small software start-up that has developed valuable and cutting-edge testing
 and research technology. Apple has filed this lawsuit in an effort to shut Corellium down under
 the guise of copyright infringement, but not before it gains access to the technology and other
 significant information about Corellium.
          Corellium’s product permits users to study third-party software, including but not limited
 to iOS. Corellium does not provide the iOS software; it only provides a tool that better enables
 them to study it. Corellium’s product uses no code or protected work from Apple. Moreover, the
 majority of Corellium’s code does not relate to enabling the study of iOS in particular, only to
 enabling the study of third-party software in general. These components of the product do not use
 iOS and are in no way specific to iOS. As such, these components of the technology are not
 relevant to Apple’s stated claims of copyright infringement of iOS, nor to Apple’s claims of access
 or copy control circumvention of iOS.
          Apple is doing everything it can to pry into Corellium’s highly confidential and innovative
 product. However, under federal law, merely bringing a claim for copyright infringement does not
 provide a plaintiff a license for carte blanche discovery into an entire company’s client
 information, business operations, and most critically, its highly confidential and sensitive business
 products. See Home Design Servs., Inc. v. David Weekley Homes, LLC, 2007 WL 9718654, at *5
 (M.D. Fla. Mar. 5, 2007) (denying plaintiff’s motion to compel as overly broad because plaintiff
 sought information relating to defendants other copyrights and floor plans when the lawsuit only

                                                                    2
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 76 Entered on FLSD Docket 01/21/2020 Page 3 of 7



 related to the alleged infringement of one floor plan, and as such, the discovery requests must be
 narrowed to the one named design in the lawsuit, not every design the defendant was involved in);
 see also, CBS Broad. Inc. v. EchoStar Commc'ns Corp., 2003 WL 27387392, at *6 (S.D. Fla. Jan.
 8, 2003) (denying plaintiff’s motion to compel for failure to demonstrate the relevancy of the
 disputed discovery materials). Corellium’s product is the result of years of painstaking research
 and code writing. If certain information about the product or business were to be turned over to a
 highly capable company like Apple, Corellium risks losing everything. While it claims copyright
 infringement, Apple’s intent is to use Corellium’s technology for its own financial advantage or
 otherwise to obtain complete control of it. This is ironic because Corellium’s product actually
 exists to make the security of software, iOS included, more robust and secure for the market. It is
 worth noting that Corellium’s product is neither marketed, nor is it even desirable, to Apple’s
 consumers.
           In the responses to discovery, Corellium has consistently maintained, as it still does, that
 much of the information Apple is seeking is, inter alia, highly proprietary, confidential and/or
 trade secret information relating to Corellium’s technology or business. Indeed, indicative of
 Apple’s motive in this case, Apple is seeking to obtain the information that would provide it
 complete access to Corellium’s technology as well as Corellium’s private business operations,
 despite the fact that this technology and information is not specific to or related to iOS. In that
 regard, Apple fails to limit its requests to the information necessary to establish what has been
 pled: copyright infringement and a violation of the DMCA.
           Accordingly, Corellium asks the Court to permit the discovery only of what relates directly
 to the subject of Apple’s claims, namely the iOS software, and block from production Corellium’s
 core product and business operations, which have no impact on Apple’s efforts to establish its
 claims.
    III.       Incorporation of Related Response
           Corellium incorporates herein the legal arguments contained within from its Response to
 Plaintiff’s Motion to Compel to Produce Responsive Documents and Provide Complete Discovery
 Responses [D.E. 77].
    IV.        Apple’s Objections To Corellium’s Discovery Responses
           In its Motion to Compel, Apple states that Corellium’s responses contained “boilerplate
 objections with no particular and specific explanation as to why the Interrogatory is objectionable.”

                                                                     3
                                                  COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 76 Entered on FLSD Docket 01/21/2020 Page 4 of 7



 Corellium maintains that no boilerplate objections were asserted in its Responses to
 Interrogatories, however, it served its Amended Answers to add further substantive information as
 well as to clarify its objections. Corellium further explained the origin of its objections and has
 removed all language that could be seen as a formulaic objection. In the responses below,
 Corellium will address each Answer to which Plaintiff raised an issue.
             A. Interrogatory 7
        Apple contends that Corellium’s answer to interrogatory no. 7 is necessary as it relates to
 1) Corellium’s affirmative defense of fair use, and 2) that reporting knowledge of any bugs in iOS
 along with profits gained relates to the essential element of damages. These arguments are
 baseless. As a threshold matter, the information Apple is seeking is proprietary information that
 Apple would ordinarily have to pay Corellium for. Instead, Apple is using this lawsuit to obtain
 this information for free.
        As it relates to Corellium’s affirmative defense of fair use, Apple claims that the requested
 will show that bugs can be obtained by using the product. First, Corellium has previously
 submitted bugs to Apple. Thus, to establish that bugs can been found using Corellium’s product
 and subsequently be reported back to Apple, Apple need only look to the bugs that have already
 been provided. Furthermore, Apple is seeking bugs from entities and individuals other than
 Corellium, including Chris Wade (Corellium co-founder) in his individual capacity. Such requests
 are beyond the pleadings and scope of discovery in this case and Apple has not met its burden to
 establish that it is required or relevant. Even further, the subject interrogatory is inherently seeking
 information that is not available to Corellium as the bugs that are found by any clients of Corellium
 are not then given back to Corellium. Corellium gives its clients the ability to find these bugs
 through their virtualization program but does not require disclosure back to them of what is found.
        Moreover, bugs are a form of valuable independent scientific research and critique, and
 such activity is precisely what fair use was designed to promote. Additionally, Apple cannot argue
 that any bugs discovered using the product must be reported to Apple in order for such use of the
 product to constitute fair use. Such an argument would run counter to the principles and definitions
 set forth by the Copyright Office, including the definition of good-faith security research, and
 would have dangerous and broad-reaching policy implications.
        Finally, as it relates to Apple’s argument about damages, Corellium has already provided
 its revenue, costs of goods sold, R&D costs and net income to Apple. See Amended Answer to

                                                                   4
                                                COLE, SCOTT & KISSANE, P.A.
         ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 76 Entered on FLSD Docket 01/21/2020 Page 5 of 7



 Interrogatories, Exhibit 1, at Nos. 9 & 10. Discovering the bugs that Corellium or others have
 chosen not to submit to Apple adds nothing to the damages information that has already been
 provided to Apple. It is worth noting that Corellium’s counterclaim is only about the bugs that
 have been submitted to Apple, but Apple has not paid for. The counterclaim relates in no way to
 bugs that have not been submitted to Apple, which Apple is seeking through this discovery. Apple
 is simply trying to obtain the information now to avoid paying for it in the future. Accordingly,
 the production of the sought-after information is highly improper and Apple’s Motion should be
 denied.
               B. Interrogatory 8 1
           Corellium maintains its objection to this interrogatory as being overbroad in time and
 scope, along with seeking the disclosure of proprietary, confidential and trade secret information
 regarding Corellium’s business and product. This request seeks information about the pricing
 policies and business approaches that in no way relates to this claim or the counterclaim of
 Corellium. See Acoustic Innovations, Inc. v. Theatermax, LLC, 2006 WL 8433646, at *1 (S.D. Fla.
 June 6, 2006) (holding that defendant need not respond to discovery requests relating to the pricing
 of trade secrets due to plaintiff’s failure to demonstrate the information was relevant and necessary
 to the lawsuit). The reasons for why certain clients paid a specific amount versus others relates
 purely to the business decisions of Corellium at that time and in relation to each client and the
 circumstances surrounding that client’s purchase. The list of Corellium’s clients along with their
 payments was confidentially provided to Apple’s attorneys in Interrogatory 9.
           What Apple seeks is information and decisions Corellium made for business purposes only,
 along with no attempt to narrowly tailor the request to any time period or client. As with
 interrogatory 7, it is improper for Apple to again request a wholesale of document or information
 production relative to such confidential information that in no way relate to the claims at issue. If
 Apple needs information on a specific client and the relative pricing because it is relevant to the
 case, Apple may tailor a request for that information or client. But to ask Corellium to have to
 compile why every individual price was paid by each client, when that information relates in no
 way to this case, is improper. This request places a tremendous burden on Corellium to identify
 all responsive documentation to pricing information, and in turn is purely intended to annoy or


 1
  See also Section VII to Corellium’s Response in Opposition to Plaintiff’s Motion to Compel Corellium to Produce
 Responsive Documents and Provide Complete Discovery Responses [D.E. 77].
                                                                     5
                                                  COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 76 Entered on FLSD Docket 01/21/2020 Page 6 of 7



 harass Corellium and all those associated with the company. It should be noted the legal authority
 cited by Apple in Fox News Network, LLC v. TVEyes, Inc., does not stand for the proposition that
 the fair use defense asserted by Corellium requires the disclosure of pricing information and profits
 as protected information, and the information of which that has previously been disclosed to Apple.
              C. Interrogatories 15-17 2
         Corellium objects to the information requested in these interrogatories as Apple is again
 seeking protected propriety, confidential, and trade secret information by asking for all requests
 pertaining to any past inquiries from potential clients who Corellium rejected. These overbroad in
 both time and scope requests would constitute a tremendous burden on Corellium in identifying
 thousands of electronic communications relating to the list of clients prospectively interested in
 Corellium’s product.            Apple has expressed that it needs this information to determine that
 Corellium is selecting “good-natured clients” to grant access to its product. Initially, that has
 nothing to do with copyright infringement. Second, Apple has been confidentially provided
 Corellium’s current client list. See Amended Answer to Interrogatory, Exhibit 1, at No. 9. Apple
 can ascertain, as a result of that list, whether Corellium limits the access of its product to good-
 faith researchers only. Obtaining a list of those whom Corellium has rejected as potential clients
 or have merely received inquiries from, has no relevance to this claim and only seeks to harass and
 annoy the Defendant with a tremendously burdensome production request of irrelevant
 information. Corellium maintains that it has sufficiently answered this interrogatory by providing
 Apple with a list of its clients in response to previous interrogatory answers.
         For the foregoing reasons, Apple’s Motion should be denied and Corellium’s objections
 sustained.




 2
  See also Section V to Corellium’s Response in Opposition to Plaintiff’s Motion to Compel Corellium to Produce
 Responsive Documents and Provide Complete Discovery Responses [D.E. 77].
                                                                    6
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 76 Entered on FLSD Docket 01/21/2020 Page 7 of 7



                                            CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on this 21st day of January, 2020, a true and correct copy of the
 foregoing has been furnished by electronic filing with the Clerk of the court via CM/ECF, which
 will send notice of electronic filing to all counsel of record.
  Dated: January 21, 2020                                        Respectfully submitted,


                                                           COLE, SCOTT & KISSANE, P.A.
                                                           Counsel for Defendant CORELLIUM, LLC
                                                           Esperante Building
                                                           222 Lakeview Avenue, Suite 120
                                                           West Palm Beach, Florida 33401
                                                           Telephone (561) 612-3459
                                                           Facsimile (561) 683-8977
                                                           Primary e-mail: justin.levine@csklegal.com
                                                           Secondary e-mail: lizza.constantine@csklegal.com

                                                   By: s/ Justin B. Levine
                                                       JONATHAN VINE
                                                       Florida Bar. No.: 10966
                                                       JUSTIN B. LEVINE
                                                       Florida Bar No.: 106463
                                                       LIZZA C. CONSTANTINE
                                                       Florida Bar No.: 1002945


                                                                       and

                                                           NORTON ROSE FULBRIGHT
                                                           Counsel for Defendant
                                                           2200 Ross Ave.
                                                           Dallas, Texas 75201
                                                           Telephone (214) 855-8000
                                                           Facsimile (214) 855-8200
                                                           Brett Govett, Pro hac vice
                                                           E-mail: brett.govett@nortonrosefulbright.com
                                                           Robert Greeson, Pro hac vice
                                                           E-mail: robert.greeson@ nortonrosefulbright.com
                                                           Jackie Baker, Pro hac vice
                                                           E-mail: jackie.baker@nortonrosefulbright.com




                                                                   7
                                                COLE, SCOTT & KISSANE, P.A.
         ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
